Case 1:21-cv-22391-MGC Document 1 Entered on FLSD Docket 06/30/2021 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 1:21-CV- 22391

 MACEO PHIFFER,

        Plaintiff,

 vs.

 GREENSTAR LANDSCAPING, CO. and
 PETER E. MASI,

      Defendants.
 ______________________________/

                 COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Maceo Phiffer, sues Defendants, Greenstar Landscaping, Co. and Peter E. Masi,

 for unpaid/underpaid overtime wages as follows:

                                     Parties, Jurisdiction, and Venue

          1.         Plaintiff, Maceo Phiffer, was and is a resident of Miami-Dade County, Florida,

 at all times material, and he is sui juris.

          2.         Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

          3.         Plaintiff was a non-exempt employee of Defendants.

          4.         Plaintiff consents to participate in this lawsuit.

          5.         Defendant, Greenstar Landscaping, Co., is a Florida for-profit limited

 corporation that has at all times material conducted its business in Miami-Dade County, Florida,

 and it is sui juris.




                                                         1

                        135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                      TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
Case 1:21-cv-22391-MGC Document 1 Entered on FLSD Docket 06/30/2021 Page 2 of 5




        6.      Defendant, Peter E. Masi, was and is the owner/operator/officer/director of

 the corporate Defendant for the relevant time period. He ran its day-to-day operations, had

 supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

 wages. He is sui juris and works in Miami-Dade County, Florida.

        7.      Defendants were Plaintiff’s employer(s), as the term “employer” is defined by 29

 U.S.C. §203 (d).

        8.      This Court has original jurisdiction over Plaintiff’s federal question claims pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, employed the Plaintiff in this District, and because most of the actions

 complained of occurring within this District.

        10.     This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

                                        Background Facts

        11.     Defendants regularly employed two or more employees for the relevant time period

 that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

        12.     Defendants have at all times material to this action owned and operated a

 landscaping company that performs residential and commercial landscaping services, including

 planting, maintenance, irrigation, and related services utilizing computers, trimmers, mowers,

 vehicles, cellular telephones, telephones, hand tools, phone systems, and other materials and

 supplies to engage in interstate commerce.
                                                  2

                 135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
Case 1:21-cv-22391-MGC Document 1 Entered on FLSD Docket 06/30/2021 Page 3 of 5




        13.     Furthermore, Defendants engage in interstate commerce in the course of its regular

 and routine submission of payments for goods and receipt of payment from out-of-state payors.

        14.     Defendants utilize computers, telephones, phone systems, computers, computer

 networking equipment, computer software, vehicles, paper, printer and copier toner, and other

 materials and supplies to engage in interstate commerce.

        15.     Defendants      also   advertise/market   their   services   on   the   internet   at

 https://greenstarlandscapingco.com/, which domain they purchased through GoDaddy, a foreign

 corporation.

        16.     Defendants further negotiate and manage payments to and from payors located

 outside of the State of Florida, including the regular and recurrent use of credit card processing

 that transmit electronic information outside of the State of Florida.

        17.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period and/or exceeding $125,000

 for each relevant fiscal quarter.

        18.     Plaintiff’s work for Defendants was actually in or so closely related to the movement

 of commerce while he worked for Defendants that the Fai rLabor Standards Act applies to

 Plaintiff’s work for Defendants in the course of his performing irrigation installation and repair

 services while using supplies, PVC piping, irrigation supplies, flexible hoses, connections, glues,

 and other goods, materials, and supplies that moved through interstate commerce.

        19.     Plaintiff worked for Defendants from approximately December 2020 to April 16,

 202 as an irrigation technician.

        20.     Plaintiff’s primary duty was the performance of manual work; to wit, irrigation

 installation and repair.
                                                  3

                  135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-22391-MGC Document 1 Entered on FLSD Docket 06/30/2021 Page 4 of 5




        21.     To the extent that records exist regarding the exact dates of Plaintiff’s employment

 exist, such records are in the exclusive custody of Defendants.

        22.     Defendants paid Plaintiff at an hourly rate of pay of $16.00 per hour.



                                             Liability

        23.     Defendants paid Plaintiff by check for up to 40 hours of work at his regular rate of

 pay.

        24.     Plaintiff worked approximately 10-15 hours of overtime (50-55 hours per week) for

 Defendants.

        25.     Defendants paid Plaintiff in cash at his regular rate of pay for the overtime hours

 worked beyond 40 in a workweek.

        26.     Defendant failed and refused to pay Plaintiff overtime wages calculated at time and

 one-half times his regular rate of pay for all hours worked over 40 hours in a given workweek.

        27.     Plaintiff is entitled to a back pay award for all overtime hours worked, plus an equal

 amount as liquidated damages, plus all attorneys’ fees and costs.

        28.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

 services rendered.

        29.     All conditions precedent have been satisfied by Plaintiff or waived by Defendant.

        WHEREFORE Plaintiff, Maceo Phiffer, demands the entry of a judgment in his favor and

 against Defendants, Greenstar Landscaping, Co. and Peter E. Masi, after trial by jury and as

 follows:




                                                  4

                 135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
Case 1:21-cv-22391-MGC Document 1 Entered on FLSD Docket 06/30/2021 Page 5 of 5




               a.      That Plaintiff recover compensatory overtime wage damages and an equal

                       amount of liquidated damages as provided under the law and in 29 U.S.C.

                       § 216(b);

               b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if

                       the Court does not award liquidated damages;

               c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                       expenses pursuant to the FLSA;

               d.      That Plaintiff recover all interest allowed by law;

               e.      That Defendants be Ordered to make Plaintiff whole by providing

                       appropriate overtime pay and other benefits wrongly denied in an amount

                       to be shown at trial and other affirmative relief;

               f.      That the Court declare Defendants to be in willful violation of the overtime

                       provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.


                                   DEMAND FOR JURY TRIAL

      Plaintiff, Maceo Phiffer, demands a trial by jury of all issues so triable.

      Respectfully submitted this 30th day of June 2021,

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        135 San Lorenzo Avenue
                                                        Suite 770
                                                        Coral Gables, FL 33146
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff
                                                   5

                135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
